Citation Nr: 0100503	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Determination of a proper initial rating for residuals of 
a head injury with fracture and headaches, currently assigned 
a noncompensable evaluation.  

2.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to April 
1955.  

This matter arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted service connection for 
residuals of a head injury with fracture and headaches, and 
assigned an initial noncompensable evaluation, effective from 
August 10, 1998.  In addition, by that decision, service 
connection for a left ankle disorder was denied as not well 
grounded.  The veteran filed a timely appeal with respect to 
the issues of determination of a proper initial rating for 
his residuals of a head injury with headaches, and 
entitlement to service connection for a left ankle disorder.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  

The issue involving entitlement to service connection for a 
left ankle disorder will be addressed in the REMAND portion 
of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue involving the determination of a 
proper initial rating for residuals of a head injury with 
fracture and headaches has been identified and obtained by 
the RO.  

2.  The veteran's residuals of a head injury with fracture 
and headaches are objectively shown to be productive of 
chronic migraine-type headaches which are not prostrating and 
which are satisfactorily controlled with medication.  



CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
evaluation for residuals of a head injury with fracture and 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.124a, Diagnostic 
Code 8100 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in substance, that the initially 
assigned noncompensable evaluation for his residuals of a 
head injury with fracture and headaches does not adequately 
reflect the severity of that disability.  In such cases, the 
VA has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  See generally, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, a signed affidavit received from a service 
comrade, and personal statements made by the veteran in 
support of his claim.  The veteran declined the opportunity 
to present testimony at a personal hearing.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

Historically, service connection for residuals of a head 
injury with fracture and headaches was granted by a February 
1999 rating decision.  An initial noncompensable evaluation 
was assigned, effective from August 10, 1998.  The veteran 
appealed that decision, contending that the severity of the 
headaches resulting from his in-service head injury was 
greater than reflected by the initially assigned 
noncompensable evaluation.  

Contemporaneous clinical treatment records dating from 
October 1992 through August 1998 are negative for any 
complaints related to a head injury.  During that period, the 
veteran was seen for a variety of physical complaints, but 
none of the head, ears, eyes, nose, and throat (HEENT) 
examinations conducted during that time disclosed any 
symptoms related to a head injury or fracture.  In addition, 
the records fail to show that the veteran was seen for 
complaints of headaches.  

The veteran underwent a series of VA rating examinations from 
December 1998 through January 1999.  He underwent an MRI 
examination in December 1998, and was noted to have a focal 
encephalomalacia involving the inferior aspect of the left 
frontal lobe consistent with prior trauma.  In addition, a 
small number of scattered chronic deep white matter/ischemic 
changes were indicated.  There was also marked focal atrophy 
involving the left frontal lobe inferiorly and medially, 
leaving a prominent CSF filled space, most likely due to 
prior trauma.  The ventricles and cortical sulci were 
otherwise symmetric and normal in size.  There was no 
evidence of recent hemorrhage or mass.  The brain stem and 
cerebellum were structurally normal and were without 
abnormalities of signal intensity.  The veteran indicated 
that he was employed on a full-time basis working in an 
automobile body shop, and that he had experienced headaches 
in the right frontal area of his head ever since his accident 
in service in 1952.  The veteran reported that Tylenol helped 
to keep his headaches under satisfactory control.  

The veteran's residuals of a head injury have been shown to 
primarily involve migraine-type headaches, and have been 
rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).  
Under that diagnostic code, a noncompensable evaluation is 
contemplated for prostrating attacks occurring less 
frequently than on an average of one in two months over the 
last several months.  Assignment of a 10 percent evaluation 
is warranted upon a showing of characteristic prostrating 
attacks occurring on an average of one in two months over the 
last several months.  A 30 percent evaluation is contemplated 
for characteristic prostrating attacks occurring on an 
average of once per month over the last several months.  A 50 
percent evaluation, the highest rating available under 
Diagnostic Code 8100, is warranted upon a showing of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Id.  

The Board has reviewed the foregoing, and must conclude that 
the initially assigned noncompensable evaluation is 
appropriate, and that the preponderance of the evidence is 
against assignment of a compensable evaluation for the 
veteran's service-connected residuals of a head injury with 
fracture and headaches.  The Board recognizes that in 
connection with his substantive appeal, the veteran stated 
that he has experienced constant pain in his head, and that 
medication, while alleviating his symptoms somewhat, did not 
eliminate his pain.  Further, the Board acknowledges that the 
veteran has stated that he must sit down to rest and relieve 
pain on a weekly basis.  However, the clinical evidence fails 
to disclose the presence of an overall disability picture to 
the degree of severity the veteran has reported.  

As noted, the clinical treatment records the veteran 
identified are completely negative for any complaints 
relating to headaches.  Of greatest probative value, the 
report of a December 1998 rating examination shows that the 
veteran stated that while he did experience chronic 
headaches, his symptoms were "satisfactorily controlled" by 
Tylenol.  No incidents of prostrating attacks were noted or 
documented.  Further, the MRI examination showed evidence of 
a prior injury, as evidenced by physical findings, but such 
were not shown to involve symptomatology other than 
headaches.  In sum, the veteran has not objectively been 
shown to experience "prostrating" migraine-type headaches 
of such frequency as to warrant assignment of a compensable 
evaluation under the applicable diagnostic criteria.  
Accordingly, the Board finds that his appeal with respect to 
that issue must be denied as the criteria for assignment of a 
compensable evaluation for residuals of a head injury with 
fracture and headaches have not been met.  

In addition, the potential application of Title 38 of the 
Code of Federal Regulations (2000), as well as the provisions 
set forth at 38 C.F.R. § 3.321(b)(1) (2000), have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions in this case.  However, there has been no 
persuasive evidence that the veteran's service-connected 
residuals of a head injury with fracture and headaches has 
caused marked interference with employment, has necessitated 
frequent, or any, periods of hospitalization, or otherwise 
renders impracticable the regular schedular standards.  The 
Board recognizes that the veteran complains of experiencing 
chronic pain which is sometimes exacerbated on sudden 
movement.  However, as discussed above, the objective medical 
evidence fails to establish the presence of an overall 
disability picture to the degree of severity as reported by 
the veteran.  The evidence shows that the veteran is 
currently employed on a full-time basis, and has been so 
employed since the time of his discharge from service.  The 
disability at issue cannot, therefore, be considered to have 
caused marked interference with employment.  Further, the 
Board observes that there is a full range of ratings which 
contemplate higher ratings for the veteran's residuals of a 
head injury, involving headaches, on a schedular basis.  
However, his objectively manifested symptomatology has not 
been found to be of such severity as to warrant assignment of 
an initial compensable evaluation on a schedular basis.  
Likewise, referral for consideration of an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for assignment of an initial compensable evaluation for 
his residuals of a head injury with fracture and headaches, 
the benefit of the doubt doctrine is not for consideration.  
See 38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475; § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. at 49.  Should the 
veteran's disability picture change, he may apply at any time 
for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an initial compensable rating for 
the veteran's residuals of a head injury.  


ORDER

The initially assigned noncompensable evaluation for the 
veteran's residuals of a head injury with fracture and 
headaches is appropriate, and entitlement to a compensable 
evaluation for that disability is denied.  


REMAND

The veteran contends that he sustained a severe left ankle 
injury in an automobile accident in service.  In connection 
with his claim for service connection for a left ankle 
disorder, he underwent a series of VA rating examinations 
from December 1998 through January 1999.  The reports of 
those examinations showed that he experienced left foot pain, 
had an antalgic gait, and that minimal degenerative changes 
were seen at the AP and lateral mortise of the left ankle.  
The examination report was somewhat unclear as to what, if 
any, additional disorders or impairments of the left ankle 
were present.  Further, while noting that the veteran 
reported having sustained an injury to his left ankle in 
service, the examiner did not offer any specific diagnoses 
with respect to the left ankle, and did not indicate whether 
any identified problems with that ankle were the result of 
the veteran's active service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that the VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown,. 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his left ankle disorder.  
After obtaining any necessary 
authorization, any identified treatment 
records not currently of record should be 
obtained and associated with the claims 
file.  If no additional records have been 
identified, or are otherwise unavailable, 
the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA orthopedic examination, 
conducted by the appropriate specialist, 
to determine the nature and etiology of 
any left ankle disorder found to be 
present.  All necessary studies and/or 
tests should be conducted.  The veteran's 
claims file, including any newly 
associated evidence, should be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to identify any 
diagnosed disorders or other impairment 
of the left ankle, and then to offer an 
opinion as to whether it is as likely as 
not that the veteran currently suffers 
from a left ankle disorder that was 
incurred in service.  Such opinion should 
be based on a clinical examination of the 
veteran and a review of the relevant 
service medical records and other 
pertinent medical evidence contained in 
the claims file.  If no disorders 
involving the left ankle are found, the 
examiner should so indicate.  Any medical 
opinion offered should be reconciled with 
all other medical opinions of record.  
Further, a complete rationale for all 
opinions expressed must be included in 
the typewritten examination report.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued should also 
be considered.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for a 
left ankle disorder on the basis of all 
relevant evidence and the applicable laws 
and regulations.  If the benefit sought 
is not granted, the veteran and his 
service representative should be provided 
with a supplemental statement of the 
case, and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
the evidence.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  the veteran is free to submit any additional 
evidence he desires to have considered 

in connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



